          Case:4:17-cv-05783-HSG
          Case  19-15072, 12/30/2019, ID: 11548858,
                                   Document         DktEntry:
                                              409 Filed       185, Page
                                                        12/23/19   Page 11 of
                                                                           of 22

                   Supreme Court of the United States                                 °8 OU rDW      ,E
1                                                                                       coU~r~"~R' LERK
                                                                                      DEC
                          Office of the Clerk                                                       ALS
                      Washington, DC 20543-0001 FILED                                 ®
                                                                            Clerk o u~~
                                                                            (202) 479-3011DgrE       "~,
                                     December 23, 2019                                                rry




    Clerk
    United States Court of Appeals for the Ninth
    Circuit
    95 Seventh Street
    San Francisco, CA 94103-1526


           Re: Little Sisters of the Poor Jeanne Jugan Residence
                v. California, et al.
                Application No. 19A705
                (Your No. 19-15072, 19-15118, 19-15150)



    Dear Clerk:

           The application for an extension of time within which to file a petition
    for a writ of certiorari in the above-entitled case has been presented to
    Justice Kagan, who on December 23, 2019, extended the time to and
    including February 19, 2020.

            This letter has been sent to those designated on the attached
     notification list.



                                                   Sincerely,

                                                   Scott S. Harris, Clerk

                                                   by

                                                   SusarF impong
                                                   Case Analyst
4.       Case:4:17-cv-05783-HSG
         Case  19-15072, 12/30/2019, ID: 11548858,
                                  Document         DktEntry:
                                             409 Filed       185, Page
                                                       12/23/19   Page 22 of
                                                                          of 22




                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                     Scott S. Harris
                                                                     Clerk of the Court
                                                                     (202) 479-3011
                                NOTIFICATION LIST


     Mr. Mark Leonard Rienzi
     The Becket Fund for Religious Liberty
     1200 New Hampshire Ave., NW
     Suite 700
     Washington, DC 20036


     Clerk
     United States Court of Appeals for the Ninth Circuit
     95 Seventh Street
     San Francisco, CA 94103-1526
